DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5–7, 13, 14 and 19 each recite a Markush group using open-ended language.  The Examiner suggests amending the claim to set forth the Markush group in closed language to prevent confusion about the scope of the claim.  See MPEP 2173.05(h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claims are rejected as follows:
Claims 1–7, 9–14, 16–19 and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2017/0080368 (“Smith”) optionally in view of Nappi, US 6,059,864 (“Nappi”) and/or Cox et al., US 2012/0318754 (“Cox”).  
Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sato et al., US 2003/0145569 (“Sato”) and optionally in view of Nappi and/or Cox.
Claims 1 describes a washable filter media.  The filter media comprises a pre-filter layer comprising meltblown fibers, a non-woven layer comprising synthetic fibers, and a nanofiber layer comprising nanofibers.  The nanofiber layer is disposed between the pre-filter layer and the nonwoven layer.  The nanofiber layer has a basis weight of 0.1 to 5.0 gsm.  The filter media exhibits an initial filtration efficiency rating of at least MERV 11, as measured according to the ASHRAE 52.2 test method.  Claim 9 describes a washable filter.  The filter has essentially the same structure as the filter media described in claim 1—except that the filter of claim 9 further comprises a first pleating support layer positioned proximately to the nonwoven layer, and a second pleating support layer positioned proximately to the pre-filter layer. Claim 16 
The term describing the filter media (or the filter) as “washable” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the device.  See MPEP 2111.02(II).
Additionally, with respect to the filter media being washable, the disclosure states that the all of the components used in the filter media may comprise synthetic materials.  Spec. dated Oct. 29, 2019 (“Spec.”) [0020]. The synthetic materials allow the filter media to be resistant to being changed when in contact with water or washed with water.  Id.  Additionally, the filter media may be subjected to a water repellant treatment to further render the filter media more resistant to water and thereby allow for optimum regeneration after washing.  Id. at [0035].  The filter media, however, does not require a water repellant treatment to be washable, because Example 2 describes a washable filter media that has not been treated with a water repellant.  Id. at [0064]–[0068].
The disclosure does not provide a precise definition for “nanofibers.”  However, the specification states that the nanofibers can have an average diameter between 10 to 750 nm.  Spec. [0022].  Additionally, a person of ordinary skill in the art would understand that “nanofibers” are fibers with a diameter less than about 1.5 microns.  See e.g., Wertz et al., US 2011/0259813 (“Wertz”) (“the nanofiber layer 30 may be formed of fibers having an average diameter of at most 1.5 microns”).
The claim does not require that the “first pleating support layer” and the “second pleating support layer” are pleated, because these layers are described as “pleating” rather than being pleated.  As such, the claim only requires that these layers are capable of being pleated.
Smith discloses a filter media 10 (the “filter media” of claims 1 and 16, and the “filter” of claim 9).  Smith Fig. 1A, [0018].  
The filter media 10 comprises an upstream support layer 16 (the “pre-filter layer”), which can be manufactured from meltblown fibers.  Id. at Fig. 1A, [0018], [0053], [0059].  
The filter media 10 also comprises a downstream support layer 14 (the “nonwoven layer”) comprising synthetic fibers.  Smith Fig. 1A, [0018], [0053], [0059].  
The filter media 10 further comprises a fine fiber filtration layer 12 (the “nanofiber layer”).  Smith Fig. 1A, [0018].  The fine layer 12 comprises nanofibers because its fibers have an average diameter between 0.5 and 10 microns (500 to 10,000 nm).  Id. at [0038].  The fine layer 12 is disposed between the upstream and downstream coarse layers 14, 16.  Id. at Fig. 1A.  The fine filtration layer 12 has a basis weight between 10 and 40 g/m2 (gsm).  Id. at [0025].  The prior art value of 10 gsm is close enough to the claimed value of 5.0 gsm to establish a prima facie case of obviousness.  See MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The filter media 10 also comprises an outer cover layer 18.  Smith Fig. 1A, [0018], [0064].  The media 10 can comprise a cover layer 18 on the top and bottom of the filter media, even though Fig. 1A only illustrates a cover layer 18 on the top.  Id. at Fig. 1A, [0064].  The cover layer 18 provided on the bottom of the filter media 10 is the “first pleating support layer” because it would be positioned proximate to the downstream support layer 14.  Id.  The cover layer 18 seen in Fig. 1A is the “second pleating support layer” because it is positioned proximate to upstream support layer 16.  Id.  The cover layers 18 can be pleated, because Smith teaches that the cover layers 18 can be pleated, while the entire filter media 10 can be pleated after it has been manufactured.  Id. at [0020], [0079].
Smith explains that a fluid stream is passed through the filter media 10, in order to filter the fluid stream.  Smith [0002], [0020].
The filter media exhibits an initial filtration efficiency rating between MERV 7 to 20.  Smith [0089].  This range overlaps with the claimed range of at least MERV 11, establishing a prima facie case of obviousness.  MPEP 2144.05(I).

    PNG
    media_image1.png
    599
    833
    media_image1.png
    Greyscale

As noted, the term describing the filter media as “washable” fails to patentably distinguish over the prior art.  However, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”  MPEP 2112.01(I).  Here, Smith’s filter media 10 has substantially the same structure as that described in claim 1, for the reasons stated above.  Therefore, Smith’s filter media 10 is presumed to be washable.  
Additionally, Smith’s filter media 10 can be manufactured exclusively synthetic fibers.  Smith [0040], [0046], [0057], [0066].  The filter media 10 can also comprise a hydrophobic coating.  Id. at [0078].  Therefore, Smith’s filter media 10 is washable because instant disclosure states that the instant filter media is washable due to the fact that it is made from synthetic materials, and can have a water repellant treatment.  Spec. [0020], [0035].
Furthermore, Smith’s filter media 10 can be used to filter the air in an HVAC application.  Smith [0086].  Nappi discloses a method of washing an air filter for an HVAC system with water.  Nappi col. 2, ll. 15–49.  The air filter is a conventional air filter used for HVAC applications.  Id.  Therefore, it would have been obvious for Smith’s filter media 10 to be washable, because Nappi teaches that conventional HVAC air filters can be washed with water.
Additionally, as noted the basis weight of Smith’s fine layer 12 is close enough to the basis weight of the claimed “nanofiber layer” to establish a prima facie case of obviousness.  
However, it also would have been obvious to use routine experimentation to determine the optimal basis weight of Smith’s fine layer 12, such that it is within the claimed range.  See MPEP 2144.05(II).  The basis weight of the fine filtration layer can be adjusted based on the requirements of the desired application.  Smith [0049].  This adjustment is performed by adjusting processing parameters such as the number of fibers included in the filtration layer.  Id. at [0025].  Additionally, the fine layer 12 is manufactured from a meltblown material, has a fiber diameter between 0.5 to 8.0 Id. at [0037]–[0039], [0051].  
Cox discloses a fine filtration layer used with a filter media.  Cox [0002].  The fine layer is manufactured from a meltblown material, has a fiber diameter between 0.1 to 1.5 microns, a permeability between 10 to 1800 CFM and a surface area between 0.1 to 6.0 square meters per gram.  Id. at [0006].  Additionally, the fine layer has a basis weight between 1.0 to 100 gsm.  Id.  
It would have been obvious to use routine experimentation to determine the optimal basis weight of the fine layer 12 in Smith, because Smith suggests that the basis weight can be adjusted depending on the desired application.  Smith [0049].  A person of ordinary skill in the art would have a reasonable expectation of success in achieving the claimed range of 0.01 to 5.0 gsm—because Cox discloses a fine filter layer, with similar properties to Smith’s fine layer 12—with a basis weight between 0.1 to 100 gsm.  Cox [0006].
Alternatively, it would have bene obvious to use Cox’s fine layer in place of Smith’s fine layer 12, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).
Claims 2, 10 and 17 require for claims 1, 9 and 16, respectively, the filter media (or filter) exhibits a post-was filtration efficiency of at least MERV 11 as measured according to ASHRAE 52.2 test method after one wash cycle.
Nappi discloses a method of washing an air filter for HVAC system with water.  Nappi col. 2, ll. 15–49.  The air filter is cleaned from internally to externally to avoid the Id. at col. 2, ll. 40–45.  In this way, after the washing process, the air filter is able to collect the same amount of particles as its first time use.  Id. at col. 2, ll. 46–49.  
It would have been obvious to use Nappi’s washing technique to clean Smith’s filter media 10, for the reasons stated in the rejection of claims 1, 9 and 16 above.  When Smith’s filter media 10 is washed using Nappi’s technique, it would have the same efficiency after washing as its first use.  This efficiency is a MERV rating of 7 to 20, which overlaps with claimed range of MERV 11.  Smith [0089].
Furthermore, with respect to apparatus claims 2 and 10, the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the claimed devices are intended to be used, rather than their structure.  See MPEP 2114(II).
Additionally, with respect to apparatus claims 2 and 10, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”  MPEP 2112.01(I).  With respect to method claim 17, “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated.”  MPEP 2112.02(II).
Here, Smith describes a filter that has the same structure as that described in claims 1, 9 and 16.  Therefore, Smith’s filter media 10 is presumed to exhibit the claimed washing property described in claims 2, 10 and 17.  Note also that Smith’s filter media 10 can have a very similar structure to that of the filter media described in 
Claims 3, 11 and 18 require for claims 1, 9 and 16, respectively, the nanofibers comprise electrospun nanofibers.
The nanofibers in Smith’s fine layer 12 are electrospun.  Smith [0039].
Claims 4 and 12 require for claims 3 and 11, the pre-filter layer is electrostatically charged.
Smith’s upstream support layer 16 can be electrostatically charged.  Smith [0077].
Claims 5 requires for the filter media of claim 4, the meltblown fibers comprise polyester fibers, polypropylene fibers or combinations thereof.  Claim 6 requires for the filter media of claim 5, the synthetic fibers comprise polyester fibers, polypropylene fibers or combinations thereof.  Claims 13 and 19 require for claims 11 or 16, respectively, the meltblown fibers comprise polyester fibers, polypropylene fibers or combinations thereof, and the synthetic fibers comprise polyester fibers, polypropylene fibers or combinations thereof. 
The meltblown fibers in Smith’s upstream support layer 16, and the synthetic fibers in the downstream support layer 14 can be manufactured from polyester or polypropylene.  Smith [0056], [0057].
Claims 7 and 14 
The nanofibers in Smith’s fine layer 12 can be manufactured from polyurethane.  Smith [0039].
Claims 8 and 20 requires for claims 1 and 16, the pre-filter layer, the nanofiber layer and the nonwoven layer have been treated with a water repellant.  The filter media (or filter) exhibits a water repellence of at least 4 as measured according to AATTCC-193.
Smith’s upstream support layer 16, fine layer 12 and downstream support layer 14 can be treated with a hydrophobic coating.  Smith [0078].
The reference does not disclose the water repellency of the filter media 10.  However, Sato teaches that it is beneficial for the water repellency of a filter media to be high enough to allow the filter medium to operate normally even in the case where the surface of the filter medium comes into contact with water.  Sato [0003].  Therefore, it would have been obvious to use routine experimentation to determine the optimal water repellency of Smith’s filter media 10, to ensure that it can operate normally in the event that it comes into contact with water.  See MPEP 2144.05(II).  
Claims 21–23 require for the filter media of claims 1, 11 and 16, respectively, the nanofibers have an average diameter of 10 to 400 nm.
In Smith, the fine layer 12 has fibers with a diameter of 0.5 to 10 microns (500 to 10,000 nm).  Smith [0038].  The lower limit of this range, 500 nm, is close enough to the upper limit of the claimed range, 400 nm, to establish a prima facie case of obviousness.  
Additionally, it would have obvious to use routine experimentation to determine the optimal fiber diameter of Smith’s layer, to obtain the claimed range.  See MPEP 
Additionally, it would have been obvious to use Cox’s fine layer in place of Smith’s fine layer 12, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predicable results.  See MPEP 2143(I)(B).  Cox’s fine layer has fibers with a diameter between 100 to 1,500 nm, which overlaps with the claimed range of 10 to 400 nm.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 8, 15 and 20 in light of the amendments.
35 U.S.C. 103 Rejections
The Examiner maintains that the claims are unpatentable for the reasons stated above.
The Applicant argues that claim 1 is patentable over Smith, because its fine fiber layer 12 has a basis weight of at least 10 gsm, which is outside of the claimed range of 
The Examiner respectfully disagrees with the Applicant’s analysis.  Attorney arguments cannot take the place of evidence where evidence is required.  See MPEP 2145(I).  Here, there is no evidence that a fine fiber layer with a basis weight of 5.0 gsm would operate any differently than fine layer with a basis weight of 10 gsm.  Rather a person of ordinary skill in the art would understand that these layers would operate in about the same way—because Cox discloses a fine filter layer with a basis weight that ranges from 0.1 to 100 gsm.  Cox [0006]. Therefore, the prior art value of 10 gsm is close enough to the claimed value of 5.0 gsm to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner




/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776